PUBLISH

             UNITED STATES BANKRUPTCY APPELLATE PANEL
                        OF THE TENTH CIRCUIT
                         ________________________________

IN RE STEPHEN CHARLES JUDGE,                               BAP No. CO-20-050

          Debtor.
__________________________________

JAMES W. PERRY,                                            Bankr. No. 19-11653
                                                            Adv. No. 19-01140
             Plaintiff - Appellee,                             Chapter 7

v.

STEPHEN CHARLES JUDGE,                                          OPINION

             Defendant - Appellant.
                       _________________________________

                  Appeal from the United States Bankruptcy Court
                            for the District of Colorado
                      _________________________________

Phillip Jones of Williams, Turner & Holmes, P.C., Grand Junction, Colorado for Stephen
Charles Judge - Appellant.

J. Michael Considine, Jr. of J. Michael Considine, Jr., P.C., Philadelphia, Pennsylvania
for James W. Perry - Appellee.
                        _________________________________

Before CORNISH, MICHAEL, and HALL, Bankruptcy Judges.
                  _________________________________

HALL, Bankruptcy Judge.
                    _________________________________

       In a scene straight out of a western movie, a bar fight on the Western Slope of

Colorado provides the backdrop for this appeal. Appellant Stephen Judge (“Judge”)
appeals the Order and Judgment of the United States Bankruptcy Court for the District of

Colorado (the “Bankruptcy Court”) excepting from his discharge a state court personal

injury judgment arising from a bar fight under 11 U.S.C. § 523(a)(6). Finding no error in

the Bankruptcy Court’s fact finding or legal analysis, we AFFIRM.

       I.     Factual and Procedural History

       James Perry (“Perry”) and Judge were both at the crowded Derailed Pour House

bar in Grand Junction, Colorado (the “Derailed Pour House”) on the evening of January

31, 2015.1 The two men were sitting at bar stools, back to back and turned away from

each other seemingly absorbed in their own conversations.2 Suddenly, Judge aggressively

elbowed Perry in the back. Perry turned and appeared to say something to Judge and

turned back away from Judge.3 In response, and only after Perry had his back to Judge

again, Judge struck Perry on the head with a glass coffee mug.4 Perry reacted by hitting

Judge with his drink, breaking the glass in Judge’s face.5 The broken glass injured Perry’s

hand in the process.6 Bystanders, including Thomas Baca (“Baca”),7 intervened in the

fray and stopped the fight from escalating further.8



       1
        The brief fight was captured on a video camera at the Derailed Pour House and is
consistent with Perry’s account of the fight. Appellee’s App. at 1. No video footage
supports Judge’s account of the fight or the events leading up to it. Appellee’s App. at 1.
       2
        Id.
       3
        Id.
       4
        Id. Perry suggests a glass coffee mug is “much lighter than a beer mug.” Tr. at 43,
in Appellant’s App. at 52.
       5
        Appellee’s App. at 1.
       6
        Tr. at 20-21, in Appellant’s App. at 29-30.
       7
        Baca also sustained injuries in the bar fight.
       8
        Appellee’s App. at 1; Tr. at 16-18, in Appellant’s App. at 25-27.
                                                 2
       Perry received treatment at a hospital for the injuries to his face, neck, and hand.9

Judge also received medical treatment for his injuries. Judge later pled guilty to third-

degree assault.10 Perry, however, was not criminally charged for his involvement in the

bar fight.11 Perry and Baca sued Judge in the La Plata County, Colorado District Court

(the “State Court”). Judge defaulted, and the State Court awarded Perry a $150,000

judgment and Baca a $75,000 judgment on June 22, 2018 (the “State Court Judgment”),

after a damages hearing.12

       Judge subsequently filed a chapter 7 petition on March 8, 2019. Perry and Baca

then filed an adversary proceeding to have the State Court Judgment declared

nondischargeable pursuant to 11 U.S.C. § 523(a)(6).13 The Bankruptcy Court conducted a

trial in the adversary proceeding on July 9, 2020. Perry, Judge, and their counsel appeared

via video conference. Baca did not appear for reasons not relevant to this appeal. In

addition to the State Court Judgment and the testimony of both Perry and Judge, the key

piece of evidence at trial was the video recording of the bar fight from the Derailed Pour

House’s security camera.14

       Following trial, the Bankruptcy Court entered the Order and Judgment in favor of

Perry excepting the State Court Judgment from Judge’s discharge pursuant to



       9
       Tr. at 19-20, in Appellant’s App. at 28-29.
       10
        Tr. at 25, in Appellant’s App. at 34.
      11
        Tr. at 35, in Appellant’s App. at 44.
      12
        State Court Judgment, in Appellant’s App. at 86.
      13
        Complaint, in Appellant’s App. at 4-6. All future references to “Bankruptcy
Code,” “Code,” or “§,” refer to Title 11 of the United States Code.
      14
        Appellee’s App. at 1.
                                                3
§ 523(a)(6).15 The Bankruptcy Court found Judge’s self-serving, uncorroborated

testimony lacking in credibility.16 The Bankruptcy Court concluded Perry’s injuries

proximately resulted from Judge’s actions, which were intended, or at least were

substantially certain, to cause injury to Perry. Judge timely filed a notice of appeal on

November 16, 2020.17

       II.    Jurisdiction

       This Court has jurisdiction to hear timely-filed appeals from ‘final judgments,

orders, and decrees’ of bankruptcy courts within the Tenth Circuit with the parties’

consent.18 An order resolving all claims asserted in an adversary proceeding is a final

order for purposes of 28 U.S.C. § 158(a).19 And, neither Perry nor Judge elected for this

appeal to be heard by the United States District Court for Colorado under 28 U.S.C.

§ 158(c).20 Thus, this Court has jurisdiction over this appeal.


       15
          Order at 5, in Appellant’s App. at 92; Judgment, in Appellant’s App. at 94. The
Bankruptcy Court concluded Baca’s judgment against Judge was dischargeable because
the recording showed Judge could not see Baca when he struck him. Therefore, per the
Bankruptcy Court, Judge could not intentionally cause injury to Baca. The Bankruptcy
Court denied Baca’s motion to reconsider. Order at 3, in Appellant’s App. at 103. Baca
did not appeal.
        16
          Tr. at 44 and 51, in Appellant’s App. at 53 and 60. Judge provided no evidence
from witnesses, additional excerpts from the video recording, or any statements made to
the police in connection with the bar fight which, in any form or fashion, supported his
claims that Perry “bulled” his way into the Derailed Pour House and stepped on Judge’s
foot and that Judge acted merely in self-defense to actions taken by Perry.
        17
          Notice of Appeal and Statement of Election, in Appellant’s App. at 104.
        18
          28 U.S.C. § 158(a)(1), (b)(1), and (c)(1).
        19
          Adelman v. Fourth Nat’l Bank & Tr. Co, N.A., of Tulsa (In re Durability, Inc.),
893 F.2d 264, 266 (10th Cir. 1990) (“the appropriate ‘judicial unit’ for application of
[finality] requirements in bankruptcy is not the overall case, but rather the particular
adversary proceeding” (citing multiple cases)).
        20
          Notice of Appeal at 2, in Appellant’s App. at 105.
                                                  4
       III.   Issues & Standard of Review

       Judge asserts two issues on appeal:

       1.     Whether the Bankruptcy Court erred in finding all of the injuries

              suffered by Perry were a result of a willful and malicious act by

              Judge; and

       2.     Whether, if all of Perry’s injuries were not the result of a willful and

              malicious act, the Bankruptcy Court erred in finding the total

              judgment amount nondischargeable.

       A bankruptcy court’s determination of whether a debt is nondischargeable under

§ 523 is a legal question reviewed de novo.21 Whether a party acted “willfully and

maliciously necessarily involves inquiry into and finding of intent, which is a question of

fact” reviewed for clear error.22 “The amount of damages is a finding of fact and is clearly

erroneous only ‘if it is without factual support in the record or if, after reviewing all the

evidence, we are left with the definite and firm conviction that a mistake has been

made.’”23




       21
         United States v. Victor, 121 F.3d 1383, 1386 (10th Cir. 1997) (citing In re
Grynberg, 986 F.2d 367, 369 (10th Cir. 1993)).
       22
         First Am. Title Ins. Co. v. Smith (In re Smith), 618 B.R. 901, 910-11 (10th Cir.
BAP 2020) (quoting Suotsos v. Johns (In re Johns), 397 B.R. 544, 2008 WL 3200096, at
*3 (10th Cir. BAP Aug. 8, 2008) (unpublished)).
       23
         Niemi v. Lasshofer, 770 F.3d 1331, 1354 (10th Cir. 2014) (quoting SW Stainless,
LP v. Sappington, 582 F.3d 1176, 1183 (10th Cir. 2009)).
                                                 5
       IV.    Discussion

              a.      Liability for all injuries under § 523(a)(6)

       By design, the Bankruptcy Code “limits the opportunity for a completely

unencumbered new beginning to the ‘honest but unfortunate debtor.’”24 Section 523(a)

reflects Congress’ decision to protect honest debtors by excluding certain categories of

debts from a debtor’s discharge based on a debtor’s unacceptable conduct, such as

dishonesty, fraud, or intentional injury.25 Section 523(a)(6), thus, prevents the damages

arising from a debtor’s brutal attack on a creditor from being discharged.26 To do

otherwise would allow a debtor to escape liability by discharging his judgment debt and

undermine the deterrent efficacy of tort law without serving any policy of the Bankruptcy

Code.27

       Consequently, § 523(a)(6) excepts from discharge debts for willful and malicious

injury. To prevail under § 523(a)(6), a creditor must prove both a willful act and a

malicious injury.28




       24
         Bank One, a Nat’l Banking Ass’n v. Kallstrom (In re Kallstrom), 298 B.R. 753,
758 (10th Cir. BAP 2003) (citing Grogan v. Garner, 498 U.S. 279, 287 (1991)).
       25
         Cohen v. de la Cruz, 523 U.S. 213, 217 (1998) (citing Grogan v. Garner, 498
U.S. at 287).
       26
         Jendusa-Nicolai v. Larsen, 677 F.3d 320, 324 (7th Cir. 2012).
       27
         Jendusa-Nicolai, 677 F.3d at 324.
       28
         Panalis v. Moore (In re Moore), 357 F.3d 1125, 1129 (10th Cir. 2004); First Am. Title
Ins. Co. v. Smith (In re Smith), 618 B.R. 901, 912 (10th Cir. BAP 2020).
                                                  6
                b.    Willful Injury under § 523(a)(6)

       “For an injury to be ‘willful,’ there must be a deliberate or intentional injury, not

merely ‘a deliberate or intentional act that leads to injury.’”29 This is a subjective

standard30 and generally encompasses intentional torts: debts resulting from recklessness

or negligence are not within the scope of § 523(a)(6).31

                c.    Malicious Injury under § 523(a)(6)

       Malicious intent is established by evidence that the debtor had knowledge of

another’s rights and, notwithstanding such knowledge, proceeded to take action in

violation of those rights.32 In determining if an injury was malicious, “evidence of the

debtor’s motives, including any claimed justification or excuse, must be examined to

determine whether the requisite ‘malice’ in addition to ‘willfulness’ is present.”33

       All the surrounding circumstances, including any justification or excuse
       offered by the debtor, are relevant to determine whether the debtor acted
       with a culpable state of mind vis-a-vis the actual injury caused the creditor.
       A willful and malicious injury requires more than negligence or
       recklessness. . . . For an injury to be “malicious,” therefore, the debtor’s
       actions must be wrongful. . . . In summary, the totality of the circumstances
       must be examined to determine if a wrongful state of mind was present in
       [Debtor] when he caused injury to [Plaintiff].34


       29
           Smith, 618 B.R. at 912 (quoting Kawaauhau v. Geiger, 523 U.S. 57, 61-62
(1998)).
       30
         Id. (citing Mitsubishi Motors Credit of Am., Inc. v. Longley (In re Longley), 235
B.R. 651, 657 (10th Cir BAP 1999)).
       31
         Barenberg v. Burton (In re Burton), 463 B.R. 142, 2010 WL 3422584, at *6
(10th Cir. BAP Aug. 31, 2010) (citing Geiger, 523 U.S. at 64).
       32
         Dorr, Bentley & Pech v. Pasek (In re Pasek), 983 F.2d 1524, 1526 (10th Cir.
1993) (citing C.I.T. Financial Servs. Inc. v. Posta (In re Posta), 866 F.2d 364, 367 (10th
Cir. 1989)).
       33
         Smith, 618 B.R. at 919 (quoting Pasek, 983 F.2d at 1527).
       34
         Smith, 618 B.R. at 919-20 (citations omitted).
                                                 7
In short, to be malicious, “the debtor’s actions must be wrongful.”35

                d.    Judge willfully and maliciously injured Perry

       On appeal, Judge does not argue Perry’s injury stemming from breaking the mug

over Perry’s head fails to satisfy the willful and malicious standard under § 523(a)(6). In

fact, at oral argument, Judge’s counsel conceded Judge’s actions in striking Perry were

willful and malicious. However, Judge argues Perry’s injuries to his hand arose when

Perry hit Judge in the face with his own glass and not as a result of any of Judge’s actions.

Consequently, per Judge, Perry’s hand injuries could not be intentionally caused by

Judge. Judge further asserts the majority of Perry’s damages resulted from the injury to

Perry’s hand rather than to his face, having been caused by Perry’s defensive strike on

Judge. Accordingly, Judge argues the amount excepted from his discharge should be

apportioned between the damages from the injury to Perry’s head versus the injury to

Perry’s hand.

                      1.     Willful Injury

       Section 523(a)(6) applies to acts done with “the actual intent to cause injury.”36

“A willful injury may be established by direct evidence that the debtor acted with the

specific intent to harm a creditor or the creditor’s property, or by indirect evidence that

the debtor desired to cause the injury or believed the injury was substantially certain to

occur.”37 The Bankruptcy Court satisfied the willfulness standard by explaining “Judge

       35
          Id. at 919 (citing Doe v. Boland (In re Boland), 596 B.R. 532, 546 (6th Cir. BAP
2019)).
       36
        Panalis v. Moore (In re Moore), 357 F.3d 1125, 1128 (10th Cir. 2004) (citing
Geiger, 523 U.S. at 57).
      37
        Smith, 618 B.R. at 912.
                                                 8
acted intentionally, and at the very least his actions were ‘substantially certain to cause . .

. injury.’”38 The video clearly establishes Judge’s actions were neither negligent nor

reckless - Judge was the initial aggressor provoking, and then attacking, Perry. Judge

struck an unsuspecting Perry on the head with a glass mug with such force it broke. Given

the sheer brutality with which Judge struck Perry suddenly and without warning, “no

other conclusion could possibly be reached other than [Judge] intended to hit [Perry],

therefore the act was willful.”39 “[H]aymakers, like most garden-variety punches to the

face, are objectively very likely to cause harm.”40

       Contrary to Judge’s argument, the crucial question is not whether Judge intended

to specifically cause harm to Perry’s hand but whether Judge intended to cause harm to

Perry.41 “[T]o constitute a willful act under § 523(a)(6), the debtor must desire to cause

the consequences of his act or believe that the consequences are substantially certain to

result from it.”42 It is clear Judge intended to start a bar fight, and Judge “intended, or

expected, to cause [ ] damage” to Perry.43 And, the damage resulting to Perry was

proximately caused44 by Judge’s actions.45

       38
         Perry v. Judge (In re Judge), 621 B.R. 34, 38 (Bankr. D. Colo. 2020) (quoting
Diamond v. Vickery (In re Vickery), 526 B.R. 872, 880 (Bankr. D. Colo. 2015)).
       39
         Green v. Olson (In re Olson), 333 B.R. 835, 838 (Bankr. D. Minn. 2003)
(quoting Siemer v. Nangle (In re Nangle), 274 F.3d 481, 484 (8th Cir. 2001)).
       40
         Berry v. Vollbracht (In re Vollbracht), 276 Fed. App’x 360, 362 (5th Cir. 2007)
(unpublished).
       41
         State Farm Fire & Casualty Co. v. Edie (In re Edie) 314 B.R. 6, 17 (Bankr. D.
Utah 2004).
       42
         Cocoma v. Nigam (In re Nigam), 780 F. App'x 559, 563 (10th Cir. 2019)
(unpublished) (citing Moore, 357 F.3d at 1129).
       43
         Edie, 314 B.R. at 17.
       44
         The Tenth Circuit Court of Appeals provides “[u]nder Colorado law, an event is
regarded as the proximate cause of an injury ‘if in the natural and probable sequence of
                                                  9
       Courts have long allowed an exception to discharge under § 523(a)(6) to cover not

only the damages arising from a specifically intended injury but also damages derivative

of the intended injury.46 Based on the series of events depicted in the video of the bar

fight, it was not error for the Bankruptcy Court to conclude Perry would not have suffered

the injury to his hand had Judge not first struck Perry on the head, something which Judge

inescapably intended to do. By hitting Perry on the head with a glass mug, Judge intended

to start a bar fight and either intended to harm Perry47 or at least believed injury was




things, it produced the claimed injury. It is an event without which the injury would not
have occurred.’” Renaud v. Martin Marietta Corp., 972 F.2d 304, 306 (10th Cir. 1992)
(quoting In re Swing Flu Immunization Prod. Liab., 495 F. Supp. 1188, 1206 (D. Colo.
1980) (unpublished)).
        45
          Perry v. Judge (In re Judge), 621 B.R. 34, 38 (Bankr. D. Colo. 2020) (“The
Court further finds [the Plaintiff’s] injuries upon which his claim against [the Defendant]
is based were the proximate result of [the Defendant’s] actions. Even though a portion of
[the Plaintiff’s] injuries were sustained when he struck [the Defendant] with his own
glass, the video demonstrates the cause of the initial aggression was [the Defendant], and
[the Plaintiff’s] claim is based on the injuries he sustained in the course of the altercation
as a whole.”).
        46
          Jendusa-Nicolai v. Larsen, 677 F.3d 320, 322 (7th Cir. 2012) (court excepted from
discharge not only damages arising from beating and sealing plaintiff in a trash can with
snow in an unheated garage but also damages associated with the amputation of her toes
and miscarriage resulting from such actions as well as the damages of her husband and
children for loss of consortium); Glencoe Holdings, LLC v. Bloom (In re Bloom), 622
B.R. 366, 438-40 (Bankr. D. Colo. 2020) (purpose of § 523(a)(6) is to make the creditor
whole if willful and malicious injury is proved; thus, the debt excepted extends to all
liability for harm, including direct and consequential damages, exemplary damages costs
and attorney fees arising therefrom); Sergejev v. Alderman (In re Alderman), No.
19-12626-J7, 2021 WL 866691, at *9 (Bankr. D. N.M. March 8, 2021) (unpublished) (all
damages arising from the non-dischargeable conduct are non-dischargeable). See, e.g.,
Cohen v. de la Cruz, 523 U.S. 213, 218 (1998) (“Once it is established that specific
money or property has been obtained by fraud . . . ‘any debt’ arising therefrom is
excepted from discharge.”)
        47
          Greutben v. Olson (In re Olson), 333 B.R. 835, 838 (Bankr. D. Minn. 2003)
(quoting Siemer v. Nangle (In re Nangle), 274 F.3d 481, 484 (8th Cir. 2001).
                                                 10
substantially certain to result from his actions.48 It was foreseeable and even predictable

Perry, as the victim of an aggressive, unexpected assault, would fight back.49

                     2.     Malicious Injury

       Malice, on the other hand, requires conduct that is wrongful and without just cause

or excuse.50 While Judge testified he acted in self-defense51 to aggressive actions initiated

by Perry, Judge failed to present any evidence corroborating his claim, such as additional

excerpts from the video recording from the Derailed Pour House, statements made to the

police at the time of the fight, or testimony of eyewitnesses, of which the video reflects

there were many. Given the totality of the evidence before the Bankruptcy Court,

including the video of the bar fight clearly establishing Judge as the aggressor,

unexpectedly and aggressively striking Perry on the head with his glass mug while

Perry’s back was turned to him, and the absence of any credible evidence to the contrary,

       48
          Cocoma v. Nigam (In re Nigam), 780 F. App'x 559, 563 (10th Cir. 2019).
       49
          Colo. Rev. Stat. § 18-1-704(a).
        50
           First Am. Title Ins. Co. v. Smith (In re Smith), 618 B.R. 901, 919 (10th Cir. BAP
2020) (citing Dorr, Bentley & Pech v. Pasek (In re Pasek), 983 F.2d 1524, 1527 (10th
Cir. 1993)); AVB Bank v. Costigan (In re Costigan), No. 16-80272-TRC, 2017 WL
6759068, at *5 (Bankr. E.D. Okla. December 29, 2017) (unpublished) (citing Maxfield v.
Jennings (In re Jennings), 670 F.3d 1329, 1334 (11th Cir. 2012)); Bertone v. Wormington
(In re Wormington), 555 B.R. 794, 800 (Bankr. W.D. Okla. 2016) (first citing Fletcher v.
Deerman, 482 B.R. 344, 370 (Bankr. D. N.M. 2012); and then citing Tso v. Nevarez (In
re Nevarez), 415 B.R. 540, 544 (Bankr. D. N.M. 2009)).
        51
          Most courts hold the assertion of self-defense acts as an admission that the
underlying act was intentional, and, in the event that justification is not established, an
admission that the act was malicious. Owens v. Powell (In re Powell), 567 B.R. 429, 437
(Bankr. N.D. N.Y. 2017) (citing Vyshedsky v. Soliman (In re Soliman), 539 B.R. 692,
699–700 (Bankr. S.D. N.Y. 2015) (citing Kleman v. Taylor (In re Taylor), 322 B.R. 306,
309 (Bankr. N.D. Ohio 2004)). As Judge failed to present evidence establishing he acted
in self-defense, it is unnecessary for this Court to determine if this view should be
adopted.

                                                11
the Bankruptcy Court did not err in finding Judge acted not in self-defense but rather

without justification or excuse, i.e., with malice, in striking Perry head and initiating the

bar fight. Quite simply, no evidence exists that Judge’s actions were justified or with just

cause, and the Bankruptcy Court did not err in so concluding.

       As set forth above, Perry’s injuries proximately resulted from Judge’s intentional

and unjustified aggressive strike on Perry, and the damages arising therefrom were

properly excepted from Judge’s discharge under § 523(a)(6).

              e.     Total nondischargeable amount

       Judge argues the damages awarded in the State Court Judgment were based on

both negligence and assault and battery, with no apportionment between the two.52

According to Judge, the Bankruptcy Court erred in excepting the full amount of the State

Court Judgment from Judge’s discharge. The problem with such argument is the record

does not contain the complaint in the State Court Action. The State Court Judgment

merely states that judgment is granted in favor of Perry and Baca and against Judge on the

first and fifth claims. The State Court Judgment contains no recitation as to what the first

and fifth claims are. Without the complaint in the State Court Action being included in


       52
         Judge also suggests, without authority, that the State Court Judgment was a
default judgment requiring Perry to establish damages in the Bankruptcy Court.
However, while a judgment imposing liability on Judge was entered in the State Court
Action based on his default, the State Court Judgment imposing damages is clear that
Judge was present for the hearing to determine damages. State Court Judgment, in
Appellant’s App. at 86. Moreover, a default judgment in Colorado can have preclusive
effect in a bankruptcy court. Ries v. Sukut (In re Sukut), 357 B.R. 834, 838 (Bankr. D.
Colo. 2006) (citing Evans v. Dunston (In re Dunston), 146 B.R. 269, 277 (D. Colo.
1992)) (Generally, Colorado courts give preclusive effect to default judgments provided
the defendant had a full and fair opportunity to present his case).
                                                12
the appellate record, there is no evidence the Bankruptcy Court abused its discretion in

excepting the entire State Court Judgment from Judge’s discharge.53 “The failure of

[Judge] . . . to include in the appendix the document that controls the resolution of the

issues on appeal . . . deprives [him] of the right to challenge the judgment”54 of the

Bankruptcy Court.

       The Bankruptcy Court excepted the entire State Court Judgment from Judge’s

discharge because “the video demonstrates the cause of the initial aggression was Judge,

and Perry’s claim is based on injuries he sustained in the course of the altercation as a

whole.”55 One who starts a bar fight is neither honest nor unfortunate and is not entitled to

discharge liability associated with such bar fight pursuant to § 523(a)(6).56 As set forth

above, such conclusion is amply supported by the record and applicable law and is not

clearly erroneous.

       V.     Conclusion

       Judge’s act of striking Perry on the head with a glass mug began the series of

events leading not only to injury to Perry’s face and neck but also to his hand. The Court

finds no error in the Bankruptcy Court’s factual findings or legal conclusions.

Accordingly, the Bankruptcy Court’s decision is AFFIRMED.

       53
         Tilton v. Capital Cities/ABC, Inc., 115 F.3d 1471, 1474 (10th Cir. 1997).
       54
         Travelers Indemnity Co. v. Accurate Autobody, Inc., 340 F.3d 1118, 1121 (10th
Cir. 2003).
       55
         In re Judge, 621 B.R. 34, 38 (Bankr. D. Colo. 2020).
       56
         Judge argued, without authority, the exception from discharge under § 523(a)(6)
should apply only to Judge’s initial strike to Perry’s head and not to the natural and
forseeable consequences evolving from his actions. The Court, likewise, could find not
support for such argument and finds it runs counter to the goal of protecting the honest
but unfortunate debtor.
                                                13